FILED
                              NOT FOR PUBLICATION                           SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


NAVDEEP SINGH,                                    No. 13-70349

               Petitioner,                        Agency No. A099-482-951

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Navdeep Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Bhasin v. Gonzales,

423 F.3d 977, 983 (9th Cir. 2005). We grant the petition for review and remand.

      The BIA abused its discretion in finding that Singh’s father’s affidavit

conflicted with the country report and in otherwise discrediting the affidavit, and

thus in concluding Singh failed to establish that the government is unable or

unwilling to protect him and failed to establish that he could not safely relocate

within India. See id. at 987 (“facts presented in affidavits supporting a motion to

reopen must be accepted as true unless inherently unbelievable”). The BIA also

abused its discretion in finding Singh did not make a prima facie showing of a

nexus to a protected ground. See Maini v. INS, 212 F.3d 1167, 1175-76 (9th Cir.

2000) (“persecution aimed at stamping out an interfaith marriage is without

question persecution on account of religion”). Further, in finding Singh did not

establish a material change in India, the BIA did not have the benefit of this court’s

decision in Chandra v. Holder, 751 F.3d 1034 (9th Cir. 2014). Thus, we grant the

petition for review and remand for further proceedings consistent with this

disposition, including a determination of the impact, if any, of Chandra. See INS

v. Ventura, 537 U.S. 12, 16-18 (2002).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                     13-70349